 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJudd Valve Company and International Associationof Machinists and Aerospace Workers, AFL-CIO. Case 17-CA-9203July 8, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBIRSJENKINS AND TRUE SDAI.EOn April 29, 1980, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Judd ValveCompany, Caney, Kansas, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.i Respondent has excepted to certain credibility findings made by theAdministrative L aw Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findingsAlthough not relevant to the resolution of the issues herein, we notethat the Administrative Law Judge erroneously found that the Union'sorganizational effort was successful. In fact, the Union lost the July 18,1979, election and does not represent Respondent's employeesAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had an oppor-tunity to present evidence and state their positions,the National Labor Relations Board has found thatwe have violated the National Labor RelationsAct, as amended, and has ordered us to post this250 NLRB No. 73notice. We intend to carry out the Order of theBoard.WE WII.I. NOT interfere with, restrain, orcoerce employees in the exercise of the rightsguaranteed them in Section 7 of the Act, inviolation of Section 8(a)(l) of the Act, or dis-criminate against them in violation of Section8(a)(3) of the Act, by withholding from thempayment for funeral leave because of theirunion or other protected activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights to self-organi-zation, to form, join, or assist labor organiza-tions, to bargain collectively through repre-sentatives of their own choosing, and toengage in concerted activities for the purposesof collective bargaining or other mutual aid orprotection as guaranteed by Section 7 of theAct, or to refrain from any or all such activi-ties.WE WILL. make Joe Leahew whole for hisloss of earnings occasioned by our discrimina-tion against him, with interest thereon.JUDD VAI.VE COMPANYDECISIONSTATEMEN r OF THE CASERUSSEl.i. L. STEVENS, Administrative Law Judge: Thiscase was heard in Coffeyville, Kansas, on March 13,1980.' The complaint, issued October 23, is based upon acharge filed September 20 by International Associationof Machinists and Aerospace Workers, AFL-CIO,herein the Union. The complaint alleges that Judd ValveCompany, herein Respondent, violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amend-ed.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the record of the case, and from my observationof the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, an Oklahoma corporation, is engaged inthe manufacture of check valves at Industrial Park,Caney, Kansas. In the course and conduct of its businessoperations within the State of Kansas, Respondent annu-ally purchases goods and services valued in excess ofI All dates hereinafter are 1979. unless stated to be otherwuise472 JUDD XVALVE COMPANY$50,000, directly from sources located outside the Stateof Kansas, and sells goods and services valued in excessof $50,000 directly to customers located outside the Stateof Kansas.I find that Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is now, and at times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundThe facts of this case for the most part are not in dis-pute.Respondent's Caney, Kansas, facility commenced op-erations in June 1978 and at all times relevant herein em-ployed approximately 21 employees working on twoshifts. Day-shift employees were supervised by GeneralForeman Frank Wise.2Respondent's president is JackJudd; its vice president and general manager is Al Nitz.Joe Leahew, the alleged discriminatee, was a principalforce behind the union movement at Respondent's Caneyplant. Leahew obtained blank authorization cards fromthe Union, solicited signatures and turned the cards overto the Union, was elected as a union committeeman, andwas the union observer at the election held July 18. Theorganizational effort was successful and the Union nowrepresents Respondent's employees.Respondent had knowledge of Leahew's active sup-port for the Union.3During the morning break on May25, Leahew and several other employees went intoWise's office, where Leahew acted as spokesman.Leahew displayed his volunteer organizer's card and toldWise there was union activity in the plant. Wise turnedhis head, said he was not supposed to look at the card,and told the employees not to discuss union activity oncompany time.Leahew's sister was killed in an accident on August26. That evening he called Nitz on the telephone, toldhim about the accident, and said he was going to need 3days off for the funeral. Leahew then asked if Respond-ent paid employees for funeral leave. Nitz replied that hewould check with Judd.Nitz checked with Judd, who denied the funeral leaverequested by Leahew.Leahew did not work August 27, 28, and 29 in orderto arrange for and attend his sister's funeral. When he re-turned to work on August 30, Leahew asked Wise if hewas going to be paid for the 3 days off, and Wise toldhim no.4Leahew never was paid for the 3 days he wasoff.2 Individuals are referred to herein by their last namesa Counsel stipulated that Respondent had knowledge of L.eahev'sunion activities since May 25, and further. Nitz acknosuledged that heknew in June and July that Leaheyw was one of the principle organizersand advocates of the Union4 Nitz testified that he personally told l.eaheu that futneral leasewould not be paid to himOn April 16, employee Jake Wade's mother died andWade took that \week off from work. When Wade re-turned to work on April 23 Nitz told him that he wouldreceive 24 hours of paid funeral leave. Wade later re-ceived that payment.B. Contentions of the PartiesThe General Counsel contends that Leahew was treat-ed disparately from Wade, to his detriment, solely be-cause of Leahew's union activity.Respondent contends that denial of leave for Leahewwas due to Judd's good-faith belief that he could notchange company policy or fringe benefits while a disputewas pending relative to a challenged union electionvote.5C. Respondent's MoriiveLeahew testified concerning his telephone call to Nitz:He said that they have the option of paying it,but with the confusion in the shop at the time thathis hands were tied and that he would have to talkwith Mr. Judd and see what he wanted to do.Nitz testified somewhat differently from Leahew on thispoint, but he was not asked if he denied what Leahewsaid, nor did he voluntarily deny Leahew's testimony.Leahew was a convincing witness and is credited on thispoint.Leahew testified that, on August 31, he asked Nitz ifhe was going to be paid for his 3 days off and Nitz re-plied "No." Leahew further testified:And I asked him why he would pay Jake Wadeand not myself. And he said that in the case of JakeWade, that it had happened before the confusion inthe shop began and with the union activity hishands were tied and he no longer had some of theoptions available to him. He then said that-I askedhim-no, he then said that with the union activityin the area that he couldn't pay, you know, hishands were tied and he no longer had his options.And then he said, "You're the main reason for thatunion activity." And then he pointed his finger atme and then said that I wasn't the only one in theshop that wanted the union, the whole day shift didand that I was just leading the effort. He said, "Youcan't say that you didn't have anything to do withit.' And I said, "No, I won't say that because I didhave something to do with it." And he then saidthat if this-if a matter like this came up again thatMr. Judd would have the option of paying the man,if he so desires. And I then asked him if he didn'tthink that wasn't discrimination. And he said, "No,it was just one of their options."Nitz did not deny Leahew's foregoing testimony, butsaid he recalled stating to Leahew that Respondentcould not make policy changes "with the pending labor' The fact that ilch ai dispute "sas pending Ahen the funeral lease wasdenied to I ealhe is showsn bs the record alnd ia, not In dispute473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations." Leahew's testimony on this point is cred-ited.Respondent's defense relative to motive is not persua-sive. Regardless of whether or not Judd believed that hecould not "change policy" during a ballot challenge, andwhether or not Judd was mistaken concerning the law,Nitz was a high-level supervisor, and Nitz made it clearto Leahew that he knew of, and was opposed to, Lea-hew's union activity, and that such activity was tied di-rectly to denial of the funeral leave. His recitation toLeahew was in response to the latter's request concern-ing the leave and clearly when talking about the leavehis principle thought was Leahew's union activity, not a"policy change." Under such circumstances, Judd's moti-vation is beside the point. Nitz is the manager who, ineffect, told Leahew that he would not be paid leave be-cause of his union activity.D. Disparate TreatmentThe fact of disparate treatment is not in dispute.During the short time that Respondent has been in oper-ation, funerals involving employees' leave have occurredon only two occasions-those involving Wade andLeahew. Respondent voluntarily gave Wade leave yet,approximately 4 months later, denied leave for Leahew.Wade was not involved in union activities when he wasgiven leave. Leahew was so involved when his leavewas denied. Thus, Respondent changed what it previous-ly had done relative to leave. The only reason given atthe hearing was Judd's contention that he believed hecould not create a policy during a ballot challenge. Thatexplanation is not convincing. Leahew's receipt of leavewould not be the creation of a policy-one such leavealready had been given to Wade. The only apparent dif-ference between Wade was Leahew is the fact thatLeahew was engaged in union activity and Wade wasnot at the times of the two funerals. If Leahew had beenpaid in the same manner as Wade there would not havebeen a change of an existing policy. It may well be thatWade's leave was a single prior instance, and that Re-spondent had no formal policy expressed in writing, butto withdraw its practice, even only once exercised, wasto create a suspicion. That suspicion becomes a conclu-sion when Nitz' conversations with Leahew are consid-ered. The "option" to which Nitz referred, left it up toRespondent to grant or withhold leave for any reason,including employee activity protected by the Act. Re-spondent's exercise of that option in the case of Leahewwas clearly discriminatory and in violation of the Act.Respondent had an obligation to act toward Leahew in amanner consistent with its actions prior to the institutionof union activity. That obligation was not met.6The alle-gations of the complaint are supported by the record.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with its operations de-' Ann Lee Sportswear, Inc., 220 NLRB 982 (1975); General Motor .4c-ceptance Corporation, 196 NLRB 137 (1972); The Guate Rubber Comnpany.182 NLRB 95 (1970).scribed in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, in violation of Section 8(a)(I) and(3) of the Act, I shall recommend that it be ordered tocease and desist therefrom, and take certain affirmativeactions designed to effectuate the policies of the Act.It has been found that Respondent unlawfully with-held 3 days' funeral leave from Joe Leahew. I will,therefore, recommend that Respondent make Leahewwhole for losses he sustained as a result of Respondent'sdiscrimination against him by payment to him for 3 days'funeral leave, with interest thereon to be computed inthe manner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), plus interest as set forth in Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962), and FloridaSteel Corporation, 231 NLRB 651 (1977). It will be fur-ther recommended that Respondent preserve and makeavailable to the Board, upon request, all payroll records,social security payment records, timecards, personnelrecords and reports, and all other records necessary anduseful to determine the amounts of backpay due and therights of reinstatement under the terms of these recom-mendations.Upon the basis of the foregoing findings of fact, andupon the entire record, I hereby make the following:CONCLUSIONS OF LAW1. Judd Valve Company is, and at all times materialherein has been, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Association of Machinists and Aero-space Workers, AFL-CIO, is, and at all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) and (3) of theAct by withholding from Joe Leahew payment for 3days' funeral leave.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER7The Respondent, Judd Valve Company, Caney,Kansas, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Withholding from its employees pay for funeralleave because of its employees' union activity.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102 48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall he deemed waived for all purposes474 JUDD VALVE COMPANY(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargainingor other mutual aid or protection as guaranteed by Sec-tion 7 of the Act, or to refrain from any or all such ac-tivities.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Make whole Joe Leahew for his loss of earnings, inthe manner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Caney, Kansas, worksite, copies of theattached notice marked "Appendix."8Copies of said8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bynotice, on forms provided by the Regional Director forRegion 17, after being duly signed by Respondent's rep-resentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices employees are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."475